Case 20-06070-sms        Doc 41    Filed 06/21/21 Entered 06/21/21 11:49:38           Desc Main
                                   Document     Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:
                                                  Case No. 14-75160-sms
ANTHONY CARVER MCCLARN,                           Chapter 13

     Debtor.


ANTHONY CARVER MCCLARN,

     Plaintiff,

v.                                                Adversary No. 20-06070-sms

CITIZENS TRUST BANK and LOANCARE,
LLC,

     Defendants.



                           AMENDED MOTION TO WITHDRAW

         Pursuant to BLR 9010-5, Christopher J. Sleeper and the Law Firm of Jeff Field &

Associates file this Amended Motion seeking permission to withdraw from further representation

of Debtor, Anthony Carver McClarn, due to a deterioration in the attorney client relationship

and fundamental differences regarding case strategy.

         Movant certifies that Movant has given the Debtor fourteen (14) days prior written notice

of the intention to withdraw via the United States postal Service at Debtor’s last known address:

736 Peninsula Overlook, Hampton, GA 30228. Last known telephone numbers are and (404)

210-0100. A copy of the notice is attached hereto as Exhibit “A”.

         Should the Debtor object to the Motion being granted, any objection must be filed within

fourteen (14) days after service of the Motion by filing the objection with: Clerk,          U.S.
Case 20-06070-sms      Doc 41    Filed 06/21/21 Entered 06/21/21 11:49:38         Desc Main
                                 Document     Page 2 of 5



Bankruptcy Court, 1340 Russell Federal Building, 75 Ted Turner Dr., SW, Atlanta, Georgia

30303 with the telephone number of 404-215-1000.

       Dated: June 19, 2021

                                               Respectfully Submitted,
                                               JEFF FIELD & ASSOCIATES
342 North Clarendon Avenue
Scottdale, GA 30079                            /s/ Christopher J. Sleeper
404-499- 2700
contactus@fieldlawoffice.com                   CHRISTOPHER J. SLEEPER
                                               Attorney for Debtor
                                               State Bar No. 700884
Case 20-06070-sms   Doc 41   Filed 06/21/21 Entered 06/21/21 11:49:38   Desc Main
                             Document     Page 3 of 5
Case 20-06070-sms   Doc 41   Filed 06/21/21 Entered 06/21/21 11:49:38   Desc Main
                             Document     Page 4 of 5
Case 20-06070-sms       Doc 41    Filed 06/21/21 Entered 06/21/21 11:49:38             Desc Main
                                  Document     Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I hereby certify that I have this day mailed a true and exact copy of the foregoing

 “Amended Motion to Withdraw” to the following:

  N. Whaley, Chapter 13 Trustee                   Electronically

 Anthony Carver
 McClarn 736 Peninsula
 Overlook
 Hampton, GA 30228

 Bret J. Chaness
 Rubin Lublin, LLC
 Suite 100
 3145 Avalon Ridge Place
 Peachtree Corners, GA 30071

 A. Christian Wilson
 Simpson, Uchitel & Wilson, LLP
P. O. Box 550105
Atlanta, GA 30355-2605

by electronic service upon filing with the Court or by placing a copy of same in a properly

addressed envelope with sufficient postage affixed thereon to insure delivery and depositing

same in the United States Mail.

       Dated: June 19, 2021

                                                Respectfully Submitted,
                                                JEFF FIELD & ASSOCIATES

                                                /s/ Christopher J. Sleeper

                                                CHRISTOPHER J. SLEEPER
                                                Attorney for Debtor
                                                State Bar No. 700884
342 North Clarendon Avenue
Scottdale, GA 30079
404-499- 2700
contactus@fieldlawoffice.com
